DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-6 in the reply filed on 05/21/21 is acknowledged.
Claim 7 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/21/21.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites “a content of the boron nitride is 20% by volume or more and 80% by volume or less in 100% by volume of the insulating sheet” which is confusing given that it is not clear whether this content refers the boron nitride in the region having a thickness of 10% or the 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi (U.S. Patent No. 5,527,604) in view of Nishiyama et al. (US 2014/0079913).
Regarding claim 1, Hayashi teaches an insulating sheet (See Abstract) comprising: a thermosetting component (epoxy, col. 9, lines 22-30) and thermally conductive filler (col. 4, lines 30-32) including flaky inorganic filler having a content of about 80 weight % and granular 
Hayashi discloses flaky inorganic filler and granular inorganic filler made of alumina (col. 9, lines 25-31) but fails to disclose boron nitride.
However, Nishiyama et al. teaches an insulating sheet comprising thermosetting resin and filler (See Abstract, paragraphs [0001]-[0002]), including boron nitride particles (paragraph [0078]). Nishiyama et al. further discloses using boron nitride over alumina in order to achieve significant improvement in thermal conductivity. Therefore, it would have been obvious to one of ordinary skill in the art to include boron nitride particles as the filler of Hayashi in order to achieve the desired thermal conductivity.  
Regarding claim 2, given that Hayashi teaches flaky inorganic filler having a content of about 80 weight % and granular inorganic filler having a content of about 90 weight % as set forth above, the resulting absolute value of a difference between the first content and the second content is 10 weight %. It is noted that Hayashi discloses amount of particles in mass % while claims recite percent by volume. However, given that the amount disclosed by Hayashi falls within the amount claimed, it is clear that Hayashi meets the ranges as presently claimed, absent evidence to the contrary.	
Regarding claim 6, given that the boron nitride disclosed by Hayashi in view of Nishiyama et al. is the thermally conductive filler as claimed, it is clear the content of the boron nitride is 100% by volume or less of the thermally conductive filler.

Claims	3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi (U.S. Patent No. 5,527,604) in view of Nishiyama et al. (US 2014/0079913) and further in view of Pham et al. (US 2015/0252242).
Hayashi in view of Nishiyama et al. is relied upon as disclosed above.
Regarding claim 3, Hayashi in view of Nishiyama et al. fails to teach the average aspect ratio as claimed.
However, Pham et al. teaches an electrically insulating sheet comprising spherical boron nitride particles and flat boron nitride particles, wherein the aspect ratio of the spherical boron nitride particles is 1-2 (See Abstract, paragraphs [0011]-[0012] and [0034]) and wherein the aspect ratio of the flat boron nitride particles is 30-300 (paragraph [0039]). Given that the amount of the spherical boron nitride particles is 75 vol% -99 vol% with respect to the total 
It would have been obvious to one of ordinary skill in the art to choose an amount of spherical boron nitride particles and average aspect ratio, including that presently claimed, in order to impart the desired thermal conductivity in a particular direction (Pham et al., paragraph [0035]).
Regarding claim 5, Hayashi fails to teach a content of the boron nitride as claimed.
However, Pham et al. teaches wherein a content of the boron nitride is 40-80 vol% (paragraph [0011]) which falls within the claimed range of 20% by volume or more and 80% by volume or less in 100% by volume of the insulating sheet.
It would have been obvious to one of ordinary skill in the art to choose a content of the boron nitride, including that presently claimed, in order to impart excellent thermal conductivity, high electrical insulating properties as well as excellent flexibility (Pham et al., paragraph [0010]).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hayashi (U.S. Patent No. 5,527,604) in view of Nishiyama et al. (US 2014/0079913) and further in view of Zhu et al. (US 2017/0355894).
Hayashi in view of Nishiyama et al. is relied upon as disclosed above.
Regarding claim 4, Hayashi in view of Nishiyama et al. fails to teach an average major diameter of the boron nitride of the entire insulating sheet as claimed.
However, Zhu et al. teaches an electrically insulating sheet (paragraph [0005]) comprising epoxy (paragraph [0011]) and high-aspect-ratio thermally conductive filler that 
It would have been obvious to one of ordinary skill in the art to choose an average major diameter, including that presently claimed, for the boron nitride of Hayashi in view of Nishiyama et al. in order to enhance thermal conductivity (Zhu et al., paragraph [0045]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG HUANG whose telephone number is (571)270-7387.  The examiner can normally be reached on Monday-Thursday from 7 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached at 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 
/CHENG YUAN HUANG/Primary Examiner, Art Unit 1787